Name: 2010/280/: Commission Decision of 12 May 2010 amending Decision 2006/968/EC implementing Council Regulation (EC) No 21/2004 as regards guidelines and procedures for the electronic identification of ovine and caprine animals (notified under document C(2010) 3009) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  information technology and data processing;  means of agricultural production;  electronics and electrical engineering;  research and intellectual property;  management
 Date Published: 2010-05-20

 20.5.2010 EN Official Journal of the European Union L 124/5 COMMISSION DECISION of 12 May 2010 amending Decision 2006/968/EC implementing Council Regulation (EC) No 21/2004 as regards guidelines and procedures for the electronic identification of ovine and caprine animals (notified under document C(2010) 3009) (Text with EEA relevance) (2010/280/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, Having regard to Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC (1), and in particular Article 9(1) thereof, Whereas: (1) Regulation (EC) No 21/2004 provides that each Member State is to establish a system for the identification and registration of ovine and caprine animals in accordance with that Regulation. Pursuant to Regulation (EC) No 21/2004 ovine and caprine animals are identified by a first and a second means of identification. One of those means of identification must be an electronic identifier and the other one a visible identifier. (2) Commission Decision 2006/968/EC (2) sets out guidelines and procedures for the approval of identifiers and readers for the electronic identification of ovine and caprine animals pursuant to Regulation (EC) No 21/2004. That Decision lays down minimum requirements concerning certain conformance and performance tests for the approval of those devices in order to ensure that electronic identifiers are readable throughout the Union and fulfil the minimum reading distances as laid down in Regulation (EC) No 21/2004. (3) Those test procedures were laid down in accordance with methods specified in the International Agreement on Recording Practices of the International Committee on Animal Recording (ICAR Guidelines). The ICAR Guidelines have been further developed and now replaced by ISO standards 24631-1, 24631-2, 24631-3 and 24631-4. For the sake of transparency, a direct reference to the relevant points in the ISO standards should be established. (4) Throughout their lifetime, animals may be moved and thus be kept in different holdings. It is necessary to lay down minimum performance criteria for electronic identifiers, in order to ensure that those devices are readable under different conditions in the whole Union. (5) In order to reduce potential administrative burden, the requirements for the approval procedure for readers should be clarified. In contrast to identifiers, no binding requirements for readers should be laid down at the level of the Union. However, Member States should have the possibility of setting additional criteria in order to ensure the functionality of electronic identification under their specific geographic, climatic and management conditions, if necessary. (6) Practical experience in implementing Regulation (EC) No 21/2004 has shown that only a small number of laboratories are sufficient, in order to carry out all the tests provided for by that Regulation. A specific procedure for designating national test laboratories in all Member States is therefore not needed. It is sufficient that tests be carried out in laboratories accredited for those tests in accordance with standard EN ISO/IEC 17025. (7) Decision 2006/968/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/968/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 July 2010. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 May 2010. For the Commission John DALLI Member of the Commission (1) OJ L 5, 9.1.2004, p. 8. (2) OJ L 401, 30.12.2006, p. 41. ANNEX The Annex is amended as follows: 1. in Chapter I, points (f) and (g) are deleted; 2. Chapter II is amended as follows: (a) points 1 and 2 are replaced by the following: 1. The competent authority shall only approve the use of identifiers which have been tested with favorable results on their: (a) conformance with the ISO standards 11784 and 11785, in accordance with the test procedures specified in point 7 of the ISO standard 24631-1; and (b) achievement of minimum performance on reading distance as laid down in point 2, in accordance with the procedures specified in point 7 of the ISO standard 24631-3. 2. In order to achieve the reading distances as laid down in point (c) of Section A.6 of the Annex to Regulation (EC) No 21/2004, the transponder shall fulfill the following parameters: (a) transponders applying HDX- technology shall have a minimum activating magnetic field strength less than or equal to 1,2 A/m, as measured according to the ISO standard 24631-3, part 7.6.5 Minimal activating magnetic field strength in HDX mode  and shall develop a modulation amplitude equivalent to 10 mV as measured according to the ISO standard 24631-3, part 7.6.7 Modulation amplitude in HDX mode  at a magnetic field strength less than or equal to 1,2 A/m; (b) transponders applying FDX-B technology shall have a minimum activating magnetic field strength less than or equal to 1,2 A/m, as measured according to the ISO standard 24631-3, part 7.6.4 Minimum activating magnetic field strength in FDX-B mode  and shall develop a modulation amplitude equivalent to 10 mV as measured according to the ISO standard 24631-3, part 7.6.6 Modulation amplitude in FDX-B mode , at a magnetic field strength less than or equal to 1,2 A/m. (b) the following point 6 is added: 6. Approvals granted by the competent authority until 30 June 2010 for identifiers which are tested in accordance with the methods for approval of identifiers applicable until that date shall continue to be valid. 3. Chapters III and IV are replaced by the following: CHAPTER III Readers If needed in order to ensure the correct reading of identifiers under local geographic, climatic and/or management conditions, the competent authority may impose specific performance criteria on readers that are used in a specific holding or in a specific type of holding. The management conditions that justify such specific performance criteria are likely to prevail in holdings that handle a high throughput of animals marked with identifiers applying the HDX and FDX-B technology and/or holdings where synchronisation of readers is required according to point 7.7.3 of the ISO standard 24631-2. CHAPTER IV Test laboratories and procedure The tests specified in points 1-4 of Chapter II shall be carried out in test laboratories that operate and are assessed and accredited for those tests in accordance with the standard EN ISO/IEC 17025 on General requirements for the competence of testing and calibration laboratories . Manufacturers for identifiers that apply for the tests may freely choose between accredited test laboratories.